Citation Nr: 0830146	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-27 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active service from March 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2006 substantive appeal, the veteran requested to 
have a personal hearing before the Board at the RO.  In 
August 2006 correspondence, the veteran cancelled the hearing 
request.   

The case was certified to the Board for appellate review.  In 
correspondence received at the Board in May 2008, the veteran 
requested a hearing at the RO.  The Board sent a 
clarification letter in July 2008 to determine whether he 
wanted to schedule a hearing before the Board.  In August 
2008, the veteran indicated that he wanted to appear at a 
Travel Board hearing.  The appeal must be remanded so that 
the veteran can be afforded a hearing as requested.  38 
C.F.R. § 20.704 (2007).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge from 
the Board at the local RO, following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 (2007).

Thereafter, when indicated, the case 
should be returned to the Board for the 
purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




